Citation Nr: 1217463	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Roger A. Fox


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to February 1971, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In light of the decision of the Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue on appeal is more appropriately characterized as captioned above.

The Veteran testified at an RO hearing in October 2009.  In July 2010, he testified before the undersigned, sitting at the RO.  At the time of his Board hearing, the Veteran submitted additional evidence along with a written waiver of RO jurisdiction over that evidence.  See 38 C.F.R. § 20.1304(c).  Transcripts of both hearings are of record.

The Board emphasizes the Veteran's non-attorney representative, who is authorized to represent the Veteran for his claim for service connection for PTSD only, has indicated in a December 2009 statement that he is to receive no compensation for services rendered.  See VA Form 21-22a, "Appointment of Individual as Claimant's Representative," dated October 15, 2009; see also 38 C.F.R. § 14.630.


FINDINGS OF FACT

1.  The Veteran has in-service stressors that are related to his fear of hostile military or terrorist activity and are consistent with the circumstances of his service. 
2.  A VA psychologist and psychiatrist have confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 
"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran relates his current PTSD to several stressful events surrounding his Vietnam service, including an incident where his base came under mortar and small arms fire the second night after his arrival in the transit station at Cam Ranh Bay.  

In October 2008, the Veteran began mental health treatment with a VA psychologist.  At that time he described being mortared nightly in Vietnam, and how he felt "like he was going to be killed at any time."  After mental status examination, the VA psychologist diagnosed the Veteran with PTSD, which was also confirmed by a VA psychiatrist in December 2008.

During the course of his treatment for PTSD, the Veteran provided further details surrounding the mortar attacks in service.  In May 2009, he described feelings of terror when the power was shut off at his base during these incidents.  He also reported feeling "helpless and hopeless," as soldiers were dying in the area around him and he did not have a weapon.  

The Board finds that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his Vietnam service.  Furthermore, a VA psychiatrist and a VA psychologist have both confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  See, e.g., the October 27, 2009 statement from J.D.K., Psy.D.  There is no clear and convincing evidence to the contrary.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


